:opy




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                Court of Criminal Appeals                                                  CLERK
                                                                                                       (5 12) 463-1 55]
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL.JOHNSON
                                            AUSTIN, TEXAS 78711                                     SIAN.SCUUJi
                                                                                                    eENERAL.C OUNSEI
MIKE KEASLER
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
                                                                                "S Conn of AppeateOi^Jct
KEVIN P. YEARY
DAVID NEWELL
JUDGES

                                                                                             JUN 19 2015
                                             Friday, June 19,2015
                                                                                            TYLER TEXAS
   Lisa McMinn                                                                      jV\i n ISK. CLERK
                                                             Austin Reeve Jacksoa/f BY
   State Prosecuting Attorney                                Attorney at LaW~
   P.O.Box 13046                                             112 East Line, Suite 310
   Austin, TX 78711                                         Tyler, TX 75702
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *


   12th Court Of Appeals Clerk                              District Attorney Smith County
   Cathy Lusk                                               Matt Bingham
   1517 W. Front, Room 354                                  100 N. Broadway
   Tyler, TX 75701                                          Tyler, TX 75702
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *


   Re: GENTRY, SAMUEL C.
   CCA No. PD-1312-14
   Trial Court Case No. 241-1540-12


   The Court has this day issued an order for the above referenced cause.

                                                                         Sincerely,




                                                                         Abel Acosta, Clerk




                      Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                         Website www.txcourts.gov/cca.aspx
                                                             FILED IN COURT OF APPEALS
                                                               12th Court of Appeals District




                                                               CATHY S. LUSK, C
        IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                       NO.PD-1312-14



                           SAMUEL C. GENTRY, Appellant

                                             v.


                                THE STATE OF TEXAS


           ON APPELLANT'S MOTION FOR BAIL PENDING APPEAL
                       UNDER ARTICLE 44.04(h), V.A.C.C.P.
                    FROM THE TWELFTH COURT OF APPEALS
                                      SMITH COUNTY




                                        ORDER




       Appellant was convicted of felony driving while intoxicated after pleading guilty. He

was sentenced by a jury to life imprisonment. The Court of Appeals reversed the conviction

and remanded the case to the trial court. Gentry v. State, No. 12-13-00168-CR (Tex.

App.-Tyler August 27, 2014)(not designated for publication). The State filed a petition for

discretionary review in this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. However,
                                                                       GENTRY - 2


before this Court can set bail we must have adequate information upon which to determine

a reasonable amount. Appellant fails to provide adequate information. See Montalvo v. State,

786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, appellant must redraft his request for bail under Article 44.04(h) in order

for this Court to set a reasonable bail.


       IT IS SO ORDERED this the 19th day of June, 201 5.

                                           PER CURIAM


Do not publish.